Citation Nr: 0612754	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether the appellant timely appealed the April 2001 
rating decision. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Lawrence Keitt, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to April 
1974, had subsequent service in the Naval Reserves, and had 
active service from September 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2002, a statement of the case was 
issued in October 2003, and a substantive appeal was received 
in October 2003.  The appellant testified at a Board hearing 
at the RO in April 2005.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.



FINDINGS OF FACT

On April 28, 2001, the appellant was issued an April 24, 
2001, rating decision, and after receipt by the RO of a 
timely notice of disagreement with respect to the issue of 
entitlement to service connection for hypertension, the RO 
issued a statement of the case on November 27, 2001, and a 
timely substantive appeal was received in November 2002.  



CONCLUSION OF LAW

The appellant's November 2002 substantive appeal to the April 
24, 2001, rating decision was timely filed.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the timeliness of the 
appellant's appeal, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to issue of entitlement to service connection for 
hypertension will be addressed in a future merits decision 
after action is undertaken as directed in the remand section 
of this decision.

Criteria & Analysis

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

On December 7, 2000, the appellant completed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing The American Legion as his 
representative.  In December 2000, the appellant filed claims 
of service connection for hypertension and renal failure.  In 
an April 24, 2001 rating decision, the RO denied entitlement 
to service connection for hypertension and renal failure.  
The rating decision, accompanied with a notice letter, was 
issued to the appellant on April 28, 2001.  A copy of the 
rating decision and notice letter were also issued to the 
appellant's representative, The American Legion.  On August 
28, 2001, correspondence was received from a private 
attorney, Lawrence K. (hereinafter "Mr. K"), on behalf of 
the veteran.  Mr. K stated that his office had been retained 
by the appellant to file a notice of disagreement with the 
April 2001 rating decision, and specifically referenced the 
denial of entitlement to service connection for hypertension.  
On November 27, 2001, the RO issued to the appellant a 
statement of the case with regard to the issue of entitlement 
to service connection for hypertension.  A copy was also 
issued to Mr. K.  There is no indication that a copy was 
issued to the appellant's representative of record, The 
American Legion.

On November 1, 2002, Mr. K, on behalf of the appellant, 
submitted correspondence stating that it had been a 
considerable length of time since his office had heard from 
VA regarding the appellant's claim for VA benefits, and that 
the appellant had previously requested reconsideration of the 
April 2001 decision.  In November 2002, the RO issued 
correspondence to the appellant, and Mr. K, informing them 
that the appeal of the April 2001 rating decision had not 
been timely perfected.  In November 2002 correspondence from 
Mr. K, disagreement was expressed with regard to the finding 
that the appeal had not been perfected, and Mr. K indicated 
that the appellant had signed the form and returned it to VA 
within 30 days of receipt.

In May 2003, the appellant revoked his Power of Attorney with 
The American Legion, and completed VA Form 22a, Appointment 
of Attorney or Agent as Claimant's Representative, appointing 
Mr. K as his representative.

In April 2005, the appellant testified that he thought he had 
filed a VA Form 9 as to the April 2001 rating decision, and 
also testified that he was hospitalized on three occasions in 
2001, which limited his ability to follow-up on his appeal.

The Board notes that upon review of the evidence of record, a 
VA Form 9 was not received by the RO within 60 days from 
issuance of the November 2001 statement of the case, nor 
within one year of the issuance of the April 2001 rating 
decision.  See 38 C.F.R. §§ 20.302(b), 20.303.  

As noted, the Code provides that copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(a)(3) (emphasis added).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  Under Mindenhall there is a presumption of regularity of 
the administrative process when there is a lack of clear 
evidence to the contrary.

In this case, the evidence of record establishes that in 
response to the notice of disagreement filed on behalf of the 
appellant by a private attorney, the statement of the case 
was issued to the appellant and the private attorney, Mr. K.  
Although the August 2001 notice of disagreement indicated 
that Mr. K had been retained by the appellant to file a 
notice of disagreement, during that time the appellant's 
representative of record was The American Legion.  There is 
no indication that a statement of the case was issued to The 
American Legion, as required by 38 U.S.C.A. § 7105(a)(3).  
The Board notes, however, that despite the statement of the 
case being issued to the appellant, and Mr. K, who had 
informally accepted representation of the appellant, neither 
party submitted a substantive appeal in response to the 
statement of the case within the 60 days of issuance, or 
within the one year prescribed appeal period.

It is apparent, though, that the appeals process was muddled 
due to the fact that the appellant's representative of record 
was a service organization who apparently never submitted any 
documentation on behalf of the appellant, and that Mr. K, who 
had not properly been assigned as his representative, was 
filing documentation on behalf of the appellant.  It appears 
that the process was further complicated by the contention 
that the appellant was hospitalized on three occasions in 
2001, during the appeal period.  

Resolving all reasonable doubt in the appellant's favor, the 
Board concludes that in light of the fact that the November 
2001 statement of the case was not issued to The American 
Legion, the fact that the appellant had not properly 
appointed Mr. K as his representative, and his medical issues 
during the appeal period, the Board will accept the November 
2002 submission from Mr. K as a timely substantive appeal.  


ORDER

The appeal of the April 24, 2001, rating decision was timely 
filed.  To this extent the appeal is granted.


REMAND

Based on the Board's determination that the appellant 
perfected a timely appeal of the April 24, 2001, rating 
decision, the Board has jurisdiction of the issue of 
entitlement to service connection for hypertension.  The 
Board has determined, however, that further development is 
necessary, as to this issue.

A Remand is necessary for the RO to issue a letter informing 
the veteran of the notice and assistance provisions of the 
VCAA.  The Board also notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Along with initial VCAA notice pertaining to his service 
connection claim, VA is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if the 
service connection claim is granted, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Additionally, the evidence of record contains additional 
documentation, to include medical records, added to the 
record subsequent to the issuance of the November 2001 
statement of the case, which has not been considered by the 
RO.  See 38 C.F.R. §§ 19.9, 19.31(b)(1).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should then review the 
expanded record and take appropriate 
action to develop the issue to include 
(if necessary) obtaining any identified 
evidence and conducting VA 
examinations.  

3.  Review the expanded record and 
determine if service connection is 
warranted for hypertension.  The veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


